ACCEPTED
                                                                                                      14-15-00178-cv
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                              12/31/2015 11:56:46 AM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK




                                                                                   FILED IN
                                                                           14th COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                           12/31/2015 11:56:46 AM
                                                                            CHRISTOPHER A. PRINE
                                                                                    Clerk




                                        December 31, 2015



VIA E-FILING

Mr. Christopher Prine
Clerk, Fourteenth Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002

       Re: No. 14-15-00178-CV; Presbytery of New Covenant v. First Presbyterian Church,
       Inc.; In the Fourteenth Court of Appeals, at Houston

Dear Mr. Prine:

       By this letter, Appellant Presbytery of New Covenant, Inc. respectfully advises the Court
that Adam P. Schiffer will present oral argument on its behalf on Thursday, January 7, 2016.

       Thank you for your assistance in this matter.


                                         Very truly yours,

                                             /s/ Penelope Nicholson

                                         Penelope Nicholson

                                         Counsel for Appellant Presbytery of New Covenant, Inc.


cc:    All Counsel of Record (By E-Filing)